Citation Nr: 0420609	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hypertrophic 
rhinitis status post-septoplasty, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for chronic 
tonsillitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to August 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the initial review of the case, in March 2001, the 
Board remanded the case to the RO for additional development, 
to include an ear, nose, and throat, examination.  The RO 
completed the additional development to the extent possible 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's hypertrophic rhinitis manifests with normal 
pharynx and mucosa, and a mildly deviated septum to the right 
of 15 to 20 percent.  There is no purulent discharge, 
tenderness, or nasal polyps.

2.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, have not been 
manifested or more nearly approximated.

3.  Allergic or vasomotor rhinitis with polyps has not been 
manifested.

4.  The veteran's tonsils manifest as normal.  There is no 
hypertrophy.

5.  Chronic laryngitis with hoarseness and inflammation of 
cords or mucous membrane has not been manifested or more 
nearly approximated.



CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
hypertrophic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6510 (2003).

2.  The requirements for a compensable rating for chronic 
tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in April 1998.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, __ Vet. App. ___, No. 01-
944 (June 24, 2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, even if the adjudication 
occurred prior to the VCAA.  Pelegrini, slip op. at 10.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the law is now clear that the RO did not commit error 
via the initial adjudication, as the VCAA notice requirement 
did not exist at that time.  Id.  Second, subsequent to the 
initial adjudication in July 1998, the veteran's case has 
been under continued development throughout the appeal 
period, as additional treatment records were obtained.  
Further, in a letter dated in October 2003 (letter), the RO 
informed the veteran of the VCAA.  The letter informed the 
veteran of the evidence needed to support his claim.  As to 
who would obtain what portion of the evidence needed, the 
letter informed the veteran that the RO would obtain any 
records maintained by a federal agency or facility, as well 
as private treatment records, provided the veteran completed, 
signed, and returned, the provided VA Forms 21-4142 to 
authorize VA to obtain the records on his behalf.  Further, 
the March 2004 supplemental statement of the case (SSOC) set 
forth the VCAA notice and assistance requirements in full, to 
include the provision which advises a claimant to submit any 
evidence in his or her possession.  The SSOC also referenced 
the letter and reflected no response by the veteran to the 
letter.  On the same date the letter was provided the 
veteran, the RO also requested additional treatment records 
from the VA facility where the veteran received his 
treatment.  Further, in response to the SSOC prior to the RO 
returning the case to the Board, the veteran's representative 
advised that the veteran rested his appeal on the evidence of 
record.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case has been under continued 
development and he did not respond to the letter or the March 
2004 SSOC with additional evidence or a request that other 
identified evidence be obtained.  Thus, the Board has clear 
evidence as to how the veteran would respond to a proper 
notice, albeit after the initial adjudication.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
no prejudice to the veteran.  Pelegrini, slip op. at 11-12; 
see also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. 
Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
treatment records and arranged for appropriate examinations.  
All records obtained or generated have been associated with 
the claim file.  As noted above, neither the veteran nor his 
representative has requested that any additional records be 
obtained or indicated that possibly there are existing 
records which might be obtained.  The Board finds that the RO 
has complied with the duty to assist and the record is fully 
developed.  38 C.F.R. § 3.159(c) (2003).

Historically, the veteran was granted service connection in 
an April 1981 rating decision.  He was evaluated analogously 
for hypertrophic rhinitis at 10 percent, effective September 
1, 1976.  His tonsillitis also was evaluated analogously at 
10 percent, effective September 1, 1976, and at zero percent, 
effective July 1, 1981.  The veteran filed his current claim 
for increase in April 1998.  He was scheduled for an 
examination in June 1998, for which he failed to report.  The 
July 1998 rating decision denied his claim and continued his 
current ratings.  In his notice of disagreement, the veteran 
claimed not to have received notice of the June 1998 
examination and, as set forth below, another examination was 
arranged.

Factual background.

A March 1997 VA screening entry reflects that the veteran 
presented with hyperrhinesia of the pharynx and nasal mucosa, 
especially on the left side.  There was no tenderness to 
palpation of the paranasal sinus, either frontal or 
maxillary.  The diagnostic impression was rule out sinusitis 
and a CT scan was recommended.  The March 1997 CT scan showed 
the presence of mucosal thickening in the maxillary sinuses 
bilaterally and extending into the regions of the osteomeatal 
complexes bilaterally.  There was no evidence of bone erosion 
and the nasal turbinates were unremarkable.  The CT scan was 
interpreted as showing chronic pansinusitis, with 
superimposed acute bilateral maxillary sinusitis, and minimal 
right-sided deviation of the nasal septum.

An August 1999 VA report of examination for ear, nose, and 
sinus, reflects that the veteran reported nasal stuffiness, 
headaches, occasional sneezing, and interference with 
breathing when the turbinates are congested.  Examination 
revealed no purulent discharge, crusting, tenderness, dyspnea 
at rest or on exertion, or speech impairment.  The examiner 
assessed nasal obstruction as 10 percent of each nostril 
secondary to engorged turbinates.  X-rays were interpreted as 
showing left maxillary sinusitis.  The examiner rendered a 
diagnosis of allergic rhinitis, septal deviation to the left 
and left maxillary sinusitis.

In June 2000, the veteran underwent a septoplasty for right 
nasal obstruction and deviation and left turbinate reduction.  
On a general medical examination in July 2002, it was noted 
that there were hypertrophic, purulent tonsils with chronic 
tonsillitis, with an otherwise normal mouth.  Status post-
septoplasty status was also noted.

A March 2004 VA report of ear, nose, larynx, and pharynx, 
examination, reflects that the veteran reported nasal 
obstruction and discharge with frontal headaches and pressure 
over his eyes.  He also reported recurrent tonsillitis 
episodes.  The veteran did not mention any purulent discharge 
or dyspnea at rest or on exertion.  He reported his treatment 
as topical spray and antihistaminics.  The examiner did not 
note any speech impairment or incapacitating episodes 
requiring bed rest.  Physical examination showed the nose to 
have normal mucosa and the septum to have a mild deviation to 
the right of 15 to 20 percent.  The pharynx was normal and 
mucosa was normal.  There was no tenderness, purulent 
discharge, or crusting, and no nasal polyps.  Tonsils were 
normal, with no hypertrophy.  The examiner rendered diagnoses 
of normal nasal mucosa, mild septal deviation to the right of 
10 to 20 percent obstruction, and no clinical evidence of 
tonsillitis.  The x-ray report reflects mild, left chronic 
maxillary sinusitis.


Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The applicable rating criteria for sinusitis provide that, 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or, three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, allows an evaluation of 10 
percent.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, allows an 
evaluation of 30 percent.  38 C.F.R. § 4.97, DC 6510 (2003).  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id., Note.

The Board finds that the veteran is fairly, reasonably, and 
appropriately, evaluated at 10 percent for his sinus 
disorder.  The evidence of record shows the veteran's sinus 
disorder to more nearly approximate an evaluation of 10 
percent at most.  38 C.F.R. §§ 4.3, 4.7 (2003).  In fact the 
veteran has hardly manifested any of the criteria for a 10 
percent evaluation.  The examinations have not shown any 
purulent discharge or crusting.  He has, however, reported 
headaches and he underwent the septoplasty.  A higher rating 
of 30 percent is not warranted, as there has not been any 
incapacitating episodes, and the examination did not show 
purulent discharge or crusting, and there is no record of 
treatment with antibiotics.

The veteran already is evaluated at the maximum rate for a 
deviated septum, at 10 percent, even though he does not 
manifest 50 percent obstruction of both nasal passages or 
complete obstruction of one.  See DC 6502.  Neither does the 
veteran qualify for a higher evaluation for allergic or 
vasomotor rhinitis, as the examination revealed no polyps.  
See DC 6522.

As concerns the veteran's tonsils, the examination showed 
his tonsils, most recently, to be normal.  There was no 
mucosa, hypertrophy, or evidence of tonsillitis.  To 
approximate a compensable evaluation of 10 percent for 
laryngitis, a disorder must manifest hoarseness, with 
inflammation of cords or mucous membrane.  38 C.F.R. § 4.97, 
DC 6518 (2003).  The veteran's tonsils are normal, and he 
more nearly approximates a noncompensable evaluation.  
38 C.F.R. § 4.7 (2003).  As noted, a higher compensable 
evaluation is not warranted in light of the absence of 
active symptomatology.  Id.  While there was a notation of 
hypertrophic tonsillitis in 2002, this appears to have 
resolved and there was no reported disability at that time.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for hypertrophic rhinitis 
status post-septoplasty is denied.

Entitlement to a compensable rating for chronic tonsillitis 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



